ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 06/01/2021 the following occurred: Claim 1 was amended. Claims 1 and 4-5 are presented for examination.

Examiner’s Statement of Reasons for Allowance
Claims 1 and 4-5 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record - European Patent Application Number 2040081 to Wakamiya and U.S. Patent Application Publication 2012/0237400 to Ikeda - does not teach the invention in the particular combination as claimed in the independent claim, which has been amended to further include performing a revision to subtract a duplicate operation from the multiple recovery operations prior to execution of one or more of the multiple recovery operations in combination with the other claimed features of the invention; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 and includes:
U.S. Patent Application Publication 2006/0190195 to Watanabe (para 19-24)
U.S. Patent Application Publication 2015/0357824 to Hasegawa (para 13, 14, and 50 )
U.S. Patent Application Publication 2011/0316713 to Okubo (para 125, 190, and 203)
U.S. Patent Application Publication 2012/0036944 to Chida (para 3, 121, and 134)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/ROBERT A SOREY/Primary Examiner, Art Unit 3626